Exhibit 10.1

 

[logo.gif]


 

September 28, 2007

 

InfoTech USA, Inc.

Attn: J. Robert Patterson

7 Kingsbridge Road

Fairfield, NJ 07004

973-227-8772

 

 

Re:

Letter of Credit No. NZS536153

 

Applicant: Info Tech USA, Inc.

Dear Robert:

Ingram Micro Inc. is authorizing the cancellation of the Letter of Credit issued
by Wells Fargo Bank, N.A., copy of which is attached.

Subsequently, we are reduced the credit limit to $250K form $500K.

Very truly yours,

/s/ Chris Sweeney

Chris Sweeney

Director of Credit

 

Enc.

 

INGRAM MICRO INC.

1759 Wehrle Drive

Williamsville, NY 14221-7887

(716) 633-3600

www.ingrammicro.com

 

 